 Case 1:20-cv-00590-RGA Document 33 Filed 03/05/21 Page 1 of 1 PageID #: 517




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

MARIO DIBATTISTA, derivatively on          :
behalf of ADVANCED AUTO                    :
PARTS, INC,                                :
                 Plaintiff,                :
                                           :
                v.                         :      Civil Action No. 20-590-RGA
                                           :
THOMAS R. GRECO, et al.,                   :
                                           :
                      Defendants.          :


                                           ORDER


                WHEREAS, the Plaintiff has not filed an amended complaint;

                NOW THEREFORE, IT IS HEREBY ORDERED, that the Clerk of Court is

directed to CLOSE this case.




March 5, 2021                                        /s/ Richard G. Andrews
Date                                                  United States District Judge
